United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Fort Lauderdale, FL, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 11-921
Issued: February 15, 2012

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge

On March 2, 2011 appellant filed an application for review of the February 11, 2011
decision of the Office of Workers’ Compensation Programs (OWCP) that denied modification of
a May 7, 2009 decision that reduced appellant’s monetary compensation based on her ability to
earn wages in the constructed position of child welfare caseworker.1
On March 9, 2011 the Board served the Director of OWCP with a copy of the application
for review which had been filed by appellant and requested that the Director transmit the case
record to the Board in accordance with the Board’s Rules of Procedure.2 On May 6, 2011
OWCP transmitted a case record to the Board which consisted of 562 imaged documents.
Documents from OWCP indicated that the record in the instant case consists of both a paper
record and an imaged record. However, the paper portion of the record was not transmitted to
the Board
By order dated September 27, 2011, the Board noted that the Director had not transmitted
the complete contents of appellant’s case record to the Board. The Board requested that the
1

The May 7, 2009 decision was affirmed by an OWCP hearing representative on January 13, 2010.

2

20 C.F.R. § 501.4.

Director submit the remaining portion of the record to the Board within 30 days or the Board
would issue an order remanding the case for reconstruction and proper assemblage of the
record.3
The Board, having duly considered the matter, notes that the Director did not submit the
complete case record within the time allotted. Consequently, the appeal docketed as No. 11-921
is not in posture for a decision as the Board is unable to render a fully informed adjudication of
the case. The Board, therefore, finds that the case must be remanded to OWCP for proper
assemblage and reconstruction of the case record to be followed by an appropriate decision on
appellant’s case to preserve her right to future appeals.
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated February 11, 2011 is set aside and the case is remanded for
further proceedings consistent with this order of the Board.
Issued: February 15, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

3

Docket No. 11-921 (issued September 27, 2011).

2

